DETAILED ACTION
Response to Amendment
The Amendment filed on October 11, 2021 has been entered. Claims 1-20 remain pending in the application, of which claims 3, 8, 11, and 14-20 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed on July 09, 2021. Applicant’s arguments with respect to the 103 rejections of claims 1, 2, 4-7, 9, 10, 12, and 13 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated new grounds of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pargass et al. (US 6,558,499), hereinafter Pargass, in view of MacDonald et al. (US 5,967,665), hereinafter MacDonald, in further view of Ungpiyakul et al. (US 5,235,515), hereinafter Ungpiyakul, in further view of Kressner et al. (US 2004/0118530), hereinafter Kressner.
Regarding claim 1, Pargass discloses a method of making and packaging sanitary napkins (10 in Figure 1), the method comprising the steps of:
a. providing a liquid impervious backsheet material (17 and 26 collectively in Figures 6A and 6B, which is liquid impervious because it includes 17 which is liquid impermeable as stated in Col. 6 line 64 – Col. 7 line 6) comprising a film having a graphic (G1-G4 collectively in Figure 5A) printed thereon, the graphic (G1-G4 collectively in Figure 5A) comprising graphic components (the components of G1, G2, G3, and G4 in Figure 5A) (Col. 15 line 55 – Col. 16 line 2, Col. 8 line 49 – Col. 9 line 25);
b. providing a topsheet material (27 in Figure 6A; or 14 in Figure 6A);
c. providing an absorbent core material (16 in Figure 6A); and

wherein step (d.) is conducted so that the graphic components (components of G1) on the first sanitary napkin (the first article 10 having graphic G1) are different in comparison to the graphic components (components of G2) on the second sanitary napkin (the second article 10 having different graphic G2) (Col. 15 line 59 – Col. 16 line 2, Col. 4 line 66 – Col. 5 line 6).
However, Pargass does not disclose: e. packing the first sanitary napkin and the second sanitary napkin into a common package; f. wherein step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin; and g. wherein the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins.
MacDonald teaches that it was known to pack a first sanitary napkin (a first training pant 10 in Figure 4) and a second sanitary napkin (a second training pant 10 in Figure 4) into a common package (50 in Figure 3), in order to allow the first and second sanitary napkins to be grouped together, displayed, and arranged on a shelf for sale/retail purposes (Col. 4 line 12 – Col. 7 line 49).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass to incorporate the teachings of MacDonald by packing the first sanitary napkin (the first article 10 of Pargass having graphic G1) and the second sanitary napkin (the second article 10 of Pargass having different graphic G2) into a common package, because doing so would achieve the predictable result of allowing the first and second sanitary napkins to be grouped together, displayed, and arranged on a shelf for sale/retail purposes. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Pargass in view of MacDonald teaches all the limitations of the claim as stated above except: f. wherein step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin; and g. wherein 
Ungpiyakul teaches that it was known to provide graphic components (the components of graphic 29 of the bottom whole web segment 28 in Figure 6) on a first sanitary napkin (such as the left whole diaper article 50 in Figure 3, which has a length 51) that are in a different position in comparison to graphic components (the components of graphic 29 of the middle whole web segment 28 in Figure 6) on a second sanitary napkin (such as the right whole diaper article 50 in Figure 3, which has a length 51) (it is apparent from Figure 6 that graphic components such as the three cars and the road of the graphic 29 of the bottom whole web segment 28 in Figure 6 are located in a different position in comparison to graphic components such as the “CATS SAY” indicia, the boxed letters “M”, “E”, “O”, and “W”, and the two balloons of the graphic 29 of the middle whole web segment 28 in Figure 6), in order to promote an advantageous developmental interaction between an infant and a caretaker and help the infant learn (Col. 8 lines 28-62, Col. 4 lines 31-51, Col. 5 line 51 – Col. 6 line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald to incorporate the teachings of Ungpiyakul so that step (d.) is conducted so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin, because doing so would promote an advantageous developmental interaction between an infant and the caretaker and help the infant learn.
Pargass in view of MacDonald in further view of Ungpiyakul teaches all the limitations of the claim as stated above except: g. wherein the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins.
Kressner teaches that it was known to provide graphic components (patterned indicia 24 in Figure 3) that can be seen through both a first outer surface (top surface of 20 in Figure 3, analogous to the garment contacting surface of the first and second sanitary napkins of Pargass) and a second outer surface (bottom surface of 21 in Figure 3, analogous to the body contacting surface of the first and 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald in further view of Ungpiyakul to incorporate the teachings of Kressner by modifying the graphic components and/or the first and second sanitary napkins of Pargass in view of MacDonald in further view of Ungpiyakul so that the graphic components associated with the first sanitary napkin and the second sanitary napkin can be seen through both a garment contacting surface and a body contacting surface of the first and second sanitary napkins, because doing so would achieve the predictable results of making the graphic components easily visible/verifiable from both sides of the first and second sanitary napkins and allowing a user to appreciate the aesthetics of the first and second sanitary napkins from both the garment-facing side and the body-facing side of the first and second sanitary napkins. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 4, Pargass discloses that the graphic (G1-G4 collectively in Figure 5A) is printed on the backsheet material (17 and 26 collectively) via an offline printing process (because graphics G1-G4 are preprinted on 32, which is part of 26, prior to 32 being unrolled/paid out, Col. 8 lines 51-67).
Regarding claim 5, Pargass discloses that the backsheet material (17 and 26 collectively) is only one sheet or layer of material (because 17 and 26 are securely attached to each other and located on the same side with respect to absorbent core 16, Col. 12 lines 1-22).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Schulte et al. (US 6,166,285), hereinafter Schulte.
Regarding claim 2, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated but does not expressly teach: the topsheet material comprises an apertured formed thermoplastic film.
Schulte teaches that it was known to provide a topsheet material (“topsheet” mentioned in Col. 6 lines 18-29) comprising an apertured formed thermoplastic film (“apertured formed thermoplastic films”), in order to make the topsheet material (“topsheet”) compliant, soft feeling, non-irritating to the wearer's skin, and liquid pervious, and allow liquids such as menses and/or urine to readily penetrate through a thickness of the topsheet material (Col. 6 lines 18-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the topsheet material (27 or 14) of Pargass so that it comprises an apertured formed thermoplastic film, as taught by Schulte, because doing so would make the topsheet material compliant, soft feeling, non-irritating to the wearer's skin, and liquid pervious, and allow liquids such as menses and/or urine to readily penetrate through a thickness of the topsheet material.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Brooks (US 2,284,604).
Regarding claim 6, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: the common package comprises a carton formed by a cardboard material and comprising a transparent window.
Brooks teaches that it was known to provide a carton (the box formed from box blank 8, shown in Figures 3-6) formed by a cardboard material (left column of page 2 lines 72-74) and comprising a transparent window (19 in Figures 1 and 4), in order to allow a product (25 in Figures 5 and 6) inside the carton (the box formed from box blank 8) to be constantly visible through the transparent window (19) (left column of page 3 lines 23-28).
Because both the common package (50 of MacDonald) of Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner and the carton (the box formed from box blank 8) of Brooks allow a contained product to be constantly visible through a transparent window, it would have KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Lavash et al. (US 5,389,094), hereinafter Lavash.
Regarding claim 7, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: a step (h.) of applying an adhesive to the backsheet material to enable each sanitary napkin to be affixed to a crotch portion of a user's undergarment.
Lavash teaches that it was known to apply an adhesive (54 in Figure 1A) to a backsheet material (42 in Figure 1A) of a sanitary napkin (20 in Figures 1-1B) to enable the sanitary napkin (20) to be affixed to a crotch portion of a user's undergarment, in order to allow the sanitary napkin (20) to be secured to the crotch portion of the user's undergarment and allow the position of the sanitary napkin (20) to be maintained (Col. 11 lines 63-66, Col. 14 lines 22-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner to incorporate the teachings of Lavash so that the method further comprises a step (h.) of applying an adhesive to the backsheet material (17 and 26 collectively of Pargass) to enable each sanitary napkin to be affixed to a crotch portion of a user's undergarment, because doing so would allow each sanitary napkin to be secured to the crotch portion of the user's undergarment and allow the position of each sanitary napkin to be maintained.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe et al. (US 5,514,121), hereinafter Roe.
Regarding claim 9, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner teaches all the limitations of the claim as stated above except: the topsheet material further comprises a second graphic printed thereon.
Roe teaches that it was known to provide a topsheet material (24 in Figure 1) of a sanitary napkin (20 in Figure 1) with a releasable spacer (30 in Figure 1) and a second graphic (50 in Figure 1) printed thereon, in order to allow fecal material to be received and collected in the spacer (30), prevent the fecal material from excessively spreading and smearing against the skin of a wearer, allow at least a portion of the fecal material contained in the spacer (30) to be expelled from the sanitary napkin (20), and assist a caretaker in properly aligning and positioning the spacer (30) (Col. 4 line 63 – Col. 5 line 10; Col. 6 lines 50-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner to incorporate the teachings of Roe so that the topsheet material (27 or 14 of Pargass) further comprises a releasable spacer and a second graphic printed thereon, as taught by Roe, because doing so would achieve the predictable results of allowing fecal material to be received and collected in the spacer, preventing the fecal material from excessively spreading and smearing against the skin of a wearer, allowing at least a portion of the fecal material contained in the spacer to be expelled from the sanitary napkin, and assisting a caretaker in properly aligning and positioning the spacer. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe in further view of Ball (US 4,909,879).
Regarding claim 10, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe teaches all the limitations of the claim as stated above except: the second graphic is printed on the topsheet material via an online process.
Ball teaches that it was known to print a graphic (“image”) on a sheet material (3 in Figure 1) via an online process (Col. 4 line 58 – Col. 5 line 27), in order to reduce problems due to fluff contamination and snagging of the material being printed, allow variation of the graphic (“image”) produced to suit individual requirements and to switch between one graphic and another at will without having to stop the napkin production line, allow high speed and accurate printing and positioning of the graphic (“image”) on the sheet material (3), and prevent crushing/deformation of the sheet material (3) during printing (Col. 1 line 48 – Col. 2 line 4, Col. 3 line 65 – Col. 4 line 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe to incorporate the teachings of Ball so that the second graphic (50 of Roe) is printed on the topsheet material (27 or 14 of Pargass) via an online process, because doing so would reduce problems due to fluff contamination and snagging of the material being printed, allow variation of the second graphic produced to suit individual requirements and to switch between one graphic and another at will without having to stop the napkin production line, allow high speed and accurate printing and positioning of the second graphic on the topsheet material, and prevent crushing/deformation of the topsheet material during printing.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe in further view of Ohgata et al. (WO 0203900 A1), hereinafter Ohgata.
Regarding claims 12 and 13, Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe teaches all the limitations of the claims as stated above except: the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin are different from each other in terms of graphic design; and the difference between the second graphic associated with the first sanitary napkin and the second graphic 
Ohgata teaches that it was known to provide a graphic (21B in Figure 4) associated with a first sanitary napkin (second napkin from the bottom having length L in Figure 4) that is different from a graphic (21C in Figure 4) associated with a second sanitary napkin (third napkin from the bottom having length L in Figure 4) in terms of graphic design (apparent from Figure 4), wherein the difference between the graphic (21B) associated with the first sanitary napkin and the graphic (21C) associated with the second sanitary napkin comprises a difference between geometrical shapes on the first sanitary napkin and geometrical shapes on the second sanitary napkin (apparent from Figure 4), in order allow the first and second sanitary napkins to be distinguished from each other (apparent from Figure 4, Page 7 lines 11-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pargass in view of MacDonald in further view of Ungpiyakul in further view of Kressner in further view of Roe to incorporate the teachings of Ohgata so that the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin are different from each other in terms of graphic design, and so that the difference between the second graphic associated with the first sanitary napkin and the second graphic associated with the second sanitary napkin comprises a difference between geometrical shapes on the first sanitary napkin and geometrical shapes on the second sanitary napkin, because doing so would achieve the predictable results of allowing the first and second sanitary napkins to be further distinguished from each other by the appearance of their top sheets, and providing consumers with a wider variety of different aesthetics to appreciate and admire. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant's arguments with respect to the 103 rejections of claims 1, 2, 4-7, 9, 10, 12, and 13 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“The Office Action relies on Pargass as teaching a method of making and packaging sanitary napkins comprising the steps of providing a backsheet material comprising a film having a graphic printed thereon.
…
As such, it isn't clear how Pargass teaches or suggests the claimed backsheet.”,

the examiner firstly asserts that claim 1, as currently written, only requires the backsheet material to be liquid impervious and to comprise a film having a graphic printed thereon and requires portions of the backsheet material to be combined together with the topsheet material and the absorbent core material to form a first sanitary napkin and a second sanitary napkin. Secondly, the examiner asserts that 17 and 26 collectively of Pargass was interpreted as being the “backsheet material” of claim 1. Lastly, the examiner asserts that 17 and 26 collectively of Pargass can be properly interpreted as being the “backsheet material” of claim 1 because it is liquid impervious (since it includes 17 which is liquid impermeable as stated in Col. 6 line 64 – Col. 7 line 6 of Pargass), because it comprises a film having a graphic (G1-G4 collectively) printed thereon (since part 26 of the backsheet material is made from segments 32a of 32, which have graphics G1-G4 printed on them, as stated in Col. 8 line 64 – Col. 9 line 25 of Pargass), and because portions of 17 and 26 collectively of Pargass are combined with the topsheet material (27 or 14) and the absorbent core material (16) to form the first sanitary napkin (the first article 10 having graphic G1) and the second sanitary napkin (the second article 10 having different graphic G2) (as is clear from Col. 11 line 38 – Col. 12 line 30 and Col. 13 line 29 – Col. 14 line 10 of Pargass).

In response to Applicant’s argument that:
“The Office Action relies on MacDonald as teaching more than one sanitary napkin in a package. Applicants respectfully submit that the Office Action has not indicated where MacDonald (or Pargass) teaches or suggests that one ordinarily skilled in the art would be motivated to pack the inventive sanitary napkins into a common package so that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin.
The addition of Ungpiyakul and Kressner do not cure the deficiencies of Pargrass and MacDonald and withdrawal of the rejection is respectfully requested.”,

the examiner asserts that neither MacDonald nor Pargass was relied upon for teaching that the graphic components on the first sanitary napkin are in a different position in comparison to the graphic components on the second sanitary napkin. Instead, Ungpiyakul was relied upon for teaching this only relied upon for teaching that it was known to pack a first sanitary napkin and a second sanitary napkin into a common package, and was not relied upon for teaching anything else.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731